Citation Nr: 0431404	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  97-07 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for a disorder 
characterized by cramps in the arms and legs.

3.  Entitlement to service connection for bronchopulmonary 
disease. 


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The Board observes that the 
United States Court of Appeals for Veterans Claims (Court) 
remanded this case in January 2001 to ensure compliance with 
the duties to notify and assist as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  Thereafter, the Board 
remanded this matter in June 2001, May 2003, and October 2003 
for further development and compliance with the VCAA.  The 
case now returns to the Board for appellate review. 

In connection with this appeal, the veteran testified at a 
hearing before the RO in February 1997.  The veteran also 
testified at a hearing before the undersigned sitting in 
Waco, Texas, in July 1999.  Transcripts of both hearings are 
associated with the claims file.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  The veteran does not have nicotine dependence that was 
caused or aggravated by his active military service.

3. Chronic headaches were not shown in service, nor is there 
any competent medical evidence demonstrating that chronic 
headaches are related to nicotine dependence incurred during 
his active military service, or, to a disease or injury which 
had its onset in, or is otherwise related to, service. 

4.  A disorder characterized by cramps in the arms and legs 
was not shown in service, nor is there any competent medical 
evidence demonstrating that a disorder characterized by 
cramps in the arms and legs is related to nicotine dependence 
incurred during his active military service, or, to a disease 
or injury which had its onset in, or is otherwise related to, 
service, and arthritis was not manifested within one year of 
service discharge. 

5.  Bronchopulmonary disease was not shown in service, nor is 
there any competent medical evidence demonstrating that 
bronchopulmonary disease is related to nicotine dependence 
incurred during his active military service, or, to a disease 
or injury which had its onset in, or is otherwise related to, 
service. 


CONCLUSIONS OF LAW

1.  Nicotine dependence was not incurred or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Chronic headaches were not incurred in or aggravated by 
the veteran's active duty military service, nor are chronic 
headaches proximately due to or the result of nicotine 
dependence during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

3.  A disorder characterized by cramps in the arms and legs 
was not incurred in or aggravated by the veteran's active 
duty military service, and may not be presumed to have been 
incurred therein, nor is a disorder characterized by cramps 
in the arms and legs proximately due to or the result of 
nicotine dependence during active service.  38 U.S.C.A. §§ 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2004).

4.  Bronchopulmonary disease was not incurred in or 
aggravated by the veteran's active duty military service, nor 
is bronchopulmonary disease proximately due to or the result 
of nicotine dependence during active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 
38 C.F.R. § 3.159(b).  

The Board observes that the veteran filed his service 
connection claims in June 1996 and the initial unfavorable 
rating decision was issued in November 1996, prior to the 
enactment of the VCAA.  In Pelegrini II, the Court clarified 
that where notice was not mandated at the time of the initial 
RO decision it was not error to provide remedial notice after 
such initial decision.  See id. at 120-123.  The Court set 
out that the claimant need only be provided VCAA notice and 
an appropriate amount of time to respond, followed by proper 
subsequent VA process.  See Pelegrini II at 120-123; see also 
38 C.F.R. § 20.1102 (2004) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  In this case, after VCAA notice was provided, 
the veteran's service connection claims were readjudicated 
and supplemental statements of the case were provided to the 
veteran, such that he had the opportunity to respond to the 
RO's remedial VCAA notice prior to the appeal returning to the 
Board.  The Board also observes that the content of the 
notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as is further 
discussed herein below.

In October 2001, the RO sent the veteran a letter explaining 
his role in the claims process and asking him to submit 
certain information.  In accordance with the requirements of 
the VCAA, that letter informed the veteran what evidence and 
information VA would be obtaining.  The veteran was 
specifically advised that VA will assist him in obtaining 
medical records, employment records, or records from other 
Federal agencies.  He was informed that he must provide 
enough information about the records so that the RO may 
request them from the appropriate person or agency.  The RO 
also indicated that it was still the veteran's responsibility 
to ensure that such records were received by the RO.  The 
letter notified the veteran that VA will assist him in 
providing a medical examination or opinion if VA determines 
such is necessary to make a decision.  He was further advised 
that medical evidence of a link between the disability 
claimed to have been incurred in service and the present 
disability was necessary to grant service connection.  The 
letter indicated that the veteran should provide information 
regarding any additional treatment or evidence he had not 
previously identified, to include providing an Authorization 
and Consent to Release Information to VA form (release form) 
for any additional treatment reported.  The letter also 
stated that the veteran could help with his claims by 
informing the RO about any additional information or evidence 
that he would like VA to attempt to obtain, submitting any 
evidence needed as soon as possible, and informing the RO if 
his address or phone number changes.  The veteran was advised 
that the RO was scheduling a VA examination for him.  

In response to the VCAA letter, the veteran's attorney 
submitted a statement indicating that the RO should obtain 
records from the Fort Worth VA Outpatient Clinic and from a 
VA-contracting private physician, Dr. W.  In November 2001, 
via his attorney, the veteran submitted a release form for 
Dr. W's records.  Subsequently, additional treatment records 
from the Fort Worth VA Outpatient Clinic and Dr. W. were 
obtained.  

In December 2003, another letter was sent to the veteran 
indicating that the Board had remanded the veteran's service 
connection claims.  Such letter advised the veteran that he 
would be scheduled for a VA examination and to inform VA of 
any additional information or evidence that he wished VA to 
assist him in obtaining.  Specifically, the veteran was again 
informed that VA was responsible for obtaining relevant 
records from any Federal agency, to include the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration, and, 
that VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency.  The letter indicated 
that it was the veteran's responsibility to ensure that VA 
receives all requested records not in the possession of a 
Federal department or agency.  The veteran was further 
advised that in order to substantiate a claim for service 
connection, evidence of a current disability and a nexus 
between such and service was necessary.  

The Board further notes that the November 1996 rating 
decision advised the veteran that his claims of entitlement 
to service connection were denied as the medical evidence of 
record failed to demonstrate in-service treatment for the 
claimed disabilities.  The rating decision also listed the 
medical evidence considered in denying the veteran's claims.  
The December 1996 statement of the case and the supplemental 
statements of the case issued in February 1997, May 1998, 
April 2002, June 2003, March 2004, and June 2004 informed the 
veteran of the adjudicative actions taken, the evidence the 
RO had considered in denying the claims, and the evidence the 
veteran still needed to submit to substantiate his claims.  
The Board specifically notes that the May 1998 supplemental 
statement of the case considered the veteran's claims on the 
theory that such disabilities were the result of tobacco use 
during service.  Subsequent supplemental statements of the 
case also considered the veteran's claims that such 
disabilities were the result of lead exposure or poisoning, 
or, tobacco use, while in service.  Additionally, such 
documents advised the veteran of the regulations governing 
entitlement to service connection.  The March 2004 
supplemental statement of the case also referenced the 
relevant VCAA cites in the United States Code.  

The veteran was also afforded opportunity to submit 
additional evidence and argument in support of his claims.  
Specifically, the veteran presented personal testimony in 
this case before the RO and the undersigned Veterans Law 
Judge.  As such, the Board concludes that the veteran has 
been afforded appropriate notice under the VCAA.  


B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The relevant medical 
evidence contained in the claims file includes the veteran's 
service medical records, treatment reports from the Dallas VA 
Medical Center dated July 1994 to September 1995, treatment 
reports from the Fort Worth VA Outpatient Clinic dated March 
1996 to January 1999, and an August 2001 treatment report 
from Dr. W.  The veteran has not identified other outstanding 
records that he wants VA to obtain or that he feels are 
relevant to his claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  In this case, the veteran was 
afforded VA examinations in August 1996, October 2001, 
January 2003, and February 2004.  The Board notes that such 
were conducted by physicians who considered factors relevant 
to the veteran's claims and the examination reports contain 
findings pertinent to lead exposure and/or poisoning, and, 
nicotine dependence.  The Board observes that the veteran's 
attorney has argued that the VA mental examination conducted 
in February 2004 is inadequate.  Specifically, he contends 
that the examiner's statement, "it is doubtful that [the 
veteran's] heavy smoking is caused by his military service," 
is insufficient as there is no requirement in the law that 
the veteran establish a causal connection between some event 
in service and cigarette smoking.  The veteran's attorney 
alleges that the RO incorrectly directed the VA examiner to 
determine whether the veteran incurred or aggravated nicotine 
dependence, as defined by the diagnostic criteria from the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)), as a 
result of his military service.  The veteran's attorney also 
argued that the February 2004 mental examiner failed to basis 
his opinion on the DSM-IV, as instructed by the RO.  The 
Board finds these arguments without merit.  First, the DSM-IV 
criterion for establishing nicotine dependence does not 
specify that a casual connection be established between an 
event and the onset of nicotine dependence.  Also, the 
February 2004 mental examiner in no way indicated that the 
veteran had to establish a casual connection between some 
event in service and nicotine dependence.  The examiner noted 
that the veteran, per the veteran's report, began smoking at 
age 16, prior to service.  Secondly, the Board finds that the 
examiner's report sufficiently discusses his reasons and 
bases for determining that the onset of the veteran's 
nicotine dependence began prior to his entry into military 
service, even without specifically citing to the DSM-IV 
criteria for nicotine dependence.  Furthermore, the Board 
observes that the February 2004 VA physical examiner 
diagnosed tobacco abuse and indicated that it began well 
before the veteran entered military service.  Therefore, the 
Board finds that the February 2004 VA mental examination, as 
well as prior VA examinations, adequate for deciding the 
service connection claims on appeal.  Based on these facts, 
the Board concludes that the medical evidence of record is 
sufficient to evaluate the claims and further examination is 
not necessary. 

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

II.  Factual Background

The veteran served in the Navy from August 1972 to October 
1973.  He contends that while on active duty, he was exposed 
to lead paint and became dependent on nicotine.  In regard to 
exposure to lead paint, the veteran states that he painted in 
eight hour shifts while wearing a cloth mask aboard a naval 
vessel.  Following such a shift, the veteran stated that he 
would cough a lot and the smell of the paint made him sick.  
Regarding the veteran's claim of nicotine dependence, he 
indicates that prior to entering military service, he began 
smoking at age 16 and smoked a pack in two or three days.  He 
states that his nicotine habit increased in service to two 
packs a day as cigarettes were readily available on base and 
in his C-rations.  The veteran alleges his current chronic 
headaches, cramps in the arms and legs, and bronchopulmonary 
disease are a result of exposure to lead paint or secondary 
to nicotine dependence.  He also states that he first sought 
treatment for such claimed disabilities in 1996.  Therefore, 
the veteran claims that service connection is warranted for 
chronic headaches, cramps in the arms and legs, and 
bronchopulmonary disease.

The relevant evidence contained in the claims file includes 
the veteran's service medical records, treatment reports from 
the Dallas VA Medical Center dated July 1994 to September 
1995, treatment reports from the Fort Worth VA Outpatient 
Clinic dated March 1996 to January 1999, a June 1996 
statement from the veteran's father, a Tobacco Product Use 
History Questionnaire received in August 1997, and an August 
2001 treatment report from Dr. W as well as VA examination 
reports dated in August 1996, October 2001, January 2003, and 
February 2004.  The veteran also testified at an RO hearing 
in February 1997 and a Board hearing in July 1999.

At the veteran's hearings, he advanced his contentions that 
his claimed disorders were the result of lead paint exposure 
or poisoning, or, due to nicotine dependence incurred in or 
aggravated by his military service.  He testified to his 
current symptomatology as well as his in-service experiences 
with lead paint and smoking.  

The veteran's service medical records are negative for 
complaints, findings, or diagnoses relating to chronic 
headaches, cramps in the veteran's arms and/or legs, or 
bronchopulmonary disease, to include complaints of difficulty 
breathing or shortness of breath.  The veteran's separation 
examination, conducted in October 1973, indicated that 
clinical evaluation of the lungs and chest, upper 
extremities, feet, lower extremities, and neurologic system 
were normal.  

VA medical records from the Dallas VA Medical Center and Fort 
Worth VA Outpatient Clinic reflect a July 1994 medical record 
indicating complaints of muscle cramps and headaches.  No 
pertinent diagnoses were noted.  A March 1996 treatment note 
recorded the veteran's complaints of cramping hands and feet 
since 1973 that had become worse in the past year.  The 
veteran reported using epoxy paint on a ship during which 
time he wore a respirator and that he had problems since 
then.  He reported trouble breathing for the last four to 
five years.  Upon physical examination, it was noted that the 
veteran's lungs were clear and pulses were adequate in his 
extremities.  Grip strength was good and equal bilaterally 
and sensation was intact.  A chest X-ray was normal.  X-rays 
of both the veteran's hands revealed no evidence of fracture, 
dislocation, or other bony abnormality.  Soft tissues and 
joints were unremarkable.  The diagnostic impression was 
writer's cramp.  Treatment records also reflect an August 
1996 diagnosis of muscular cramps.  December 1996 and March 
1997 treatment notes also show diagnoses of writer's cramp.  
An undated treatment record indicates that the veteran stated 
he had hand cramps since his military service in 1973 that 
were getting worse each year.  An August 1997 record reveals 
an impression of upper extremity/hand pain of unclear 
etiology.  A June 1998 treatment note indicates a diagnosis 
of bilateral carpal tunnel syndrome.  

The June 1996 statement from the veteran's father indicates 
that, after discharge from the military, the veteran would 
get hot, have cramping in the hands and feet, and bad 
headaches.  The veteran had told his father that he was 
painting with epoxy paint in the service. 

The August 1996 VA examination report reveals complaints of 
painful feet and hands.  The veteran indicated that such 
began after the service with a gradual increase in intensity.  
His main complaints were the tendons and joints of his 
fingers, toes, and feet, but not his ankles, wrists, or 
knees.  It was noted that the condition was worse in the 
morning and there was stiffness and numbness of the fingers 
first.  It was observed that the veteran drove a truck and as 
the day went on, he would get marked pain in the joints of 
his fingers and toes.  His tendons drew into a flexed 
position and sometimes the tendons locked in his fingers and 
hands.  Such condition was worse in cold, damp weather.  The 
veteran indicated that he worked in a shipyard and was 
exposed to an epoxy paint that had lead in it and he stated 
that he may have lead poisoning.  It was noted that the 
veteran did not have any nausea, vomiting, abdominal cramps 
or muscle cramps compatible with lead poisoning.  

The veteran also complained of a cough and shortness of 
breath on exertion.  It was noted that he smoked a pack and 
half of cigarettes a day.  It was observed that the veteran 
did not produce any sputum, but was quite short of breath.  
The veteran never had acute bronchitis.  

The veteran indicated that he had headaches of very great 
intensity.  Such were bitemporal and occurred mainly at night 
for about an hour three times a week.  He took aspirin for 
the headaches.  The examiner noted that such headaches were 
not migraine, but rather muscular tension headaches.  

Upon physical examination, it was noted that the veteran's 
lungs had a few rhonchi and rales at the bases of the lungs, 
but no areas of consolidation and no wheezing.  His 
extremities appeared normal, but upon flexing of the tendons 
of his hands and feet, the veteran had some tenderness in the 
tendons and stiffness in the joints of his hands.  There was 
no enlargement or swelling of the joints.  The veteran's 
circulation tests and peripheral pulses were normal.

The examiner's impressions included early moderate chronic 
bronchopulmonary disease, which may well be due to smoking; 
tendonitis in the hands, fingers, feet, and does, which was 
due to an early arthritic change, not due to lead poisoning; 
and musculoskeletal headaches, etiology undetermined.  The 
examiner stated that there was no evidence to indicate lead 
poisoning in the veteran.  

In August 1997, the veteran submitted a Tobacco Product Use 
History Questionnaire in which he indicated that he was first 
treated in June 1997.  The veteran stated that he started 
smoking at age 16 and smoked a pack in two or three days 
prior to entering military service.  He further indicated 
that he started smoking before service, but became a heavy 
smoker as a result of the cigarettes available in the 
military.  The veteran stated that he smoked two packs a day, 
sometimes three when he was really nervous working on 
missiles, during his military service.  Following discharge, 
he indicated that he continued to smoke two packs of 
cigarettes a day and dipped tobacco occasionally.  At the 
time he filled out the Questionnaire, the veteran stated that 
he never really stopped smoking.  He tried to cut down, but 
found it impossible. 

An August 2001 medical record from Dr. W. reflects that the 
veteran complained of a head cold with pain in the right side 
of his chest.  The veteran did not have a fever and his lungs 
were clear to auscultation.  

The October 2001 respiratory VA examination report reveals 
the veteran's reported history of exposure to lean paint for 
a month while painting in the hull of a ship during his 
military service.  It was also noted that the veteran wore a 
mask while painting.  He indicated that three or four months 
following the completion of the painting, he began to develop 
cramping of the hands and feet.  Around the same time, the 
veteran stated that he began to have headaches.  He indicated 
that he currently had cramping of his feet approximately 
twice a month and cramping of his hands every three to four 
months. 

The veteran also provided a history of some discomfort in his 
chest with a non-productive cough.  It was noted that he 
smoked two packs of cigarettes a day and had a history of 
smoking prior to entry into military service.  The veteran 
indicated that he believed some of his health problems were 
related to accentuation of his cigarette habit while in the 
service.  The veteran had no exertional shortness of breath 
at the time of the VA examination.  

Physical examination revealed that the lungs were clear to 
percussion auscultation.  The examination of the fingers was 
normal.  Tendon reflexes and sensory examination of the arms 
was normal.  Examination of the legs showed normal tendon 
reflexes.  There were no arthritic changes of the toes.  

The examiner's impression was chronic bronchitis related to 
cigarette excess, but such was not thought to be a service-
connected disability; and, chronic muscle cramping of the 
hands and feet, probably related to tendonitis, with an 
essentially normal examination and not thought to be related 
to service-connected problems. 

The October 2001 neurological VA examination reveals 
complaints of cramps and headaches.  It was observed that at 
the time the veteran was exposed to lead paint, there was no 
associated abdominal cramping, nausea, vomiting, or diarrhea.  
The symptoms with his hands and feet did not begin until 
three to four months following exposure.  

The neurological examination showed tendon reflexes and 
sensory examination in the arms and legs were normal.  
Straight leg raising sign and Romberg test were negative.  
Cerebellar function tests were negative.  

The examiner's impression was history of frontal headaches, 
probably vascular or tension in type, minimal, no 
progression, no significant disability, and not thought to be 
related to lead exposure. 

The January 2003 VA examination reflects complaints of 
cramping in the hands and feet as attributed by the veteran 
to lead poisoning.  It was recorded that the veteran admitted 
to smoking cigarettes, up to two packs a day, from age 16.  
The veteran also stated the he had shortness of breath, but 
only on prolonged or extreme exertion, such as running.  It 
was noted that the veteran could maneuver stairs without 
difficulty.  He denied any chronic cough.  

Upon physical examination, it was noted that the veteran's 
lungs were slightly hyperresonant on percussion, but his 
breath sounds were normal throughout.  No rales were heard 
and breathing rate was normal.  The veteran had strong radial 
pulses in his extremities.  His hands felt warm and there was 
no pallor or discoloration of the hands.  Examination of the 
feet revealed dorsalis pedis and posterior tibial pulses 
present bilaterally and of good volume.  There was no pallor 
or discoloration of the feet.  Nailbeds were normal.  
Neurologically, it was noted that sensorium was intact.  
Cranial nerves and deep tendon reflexes were normal.  There 
was no apthological reflexes.  Position, vibratory sensation, 
pinprick, and light touch sensation were all normal.  Romberg 
test was negative.  A chest X-ray revealed that the lung 
fields were clear.  There was no fluid, congestion, or 
infiltration.  There was no active chest process. 

The examiner diagnosed no current residuals of remote lead 
exposure history; no current lung disease found; and tobacco 
use that, by the veteran's signed statement, began at age 16, 
before he entered the service.  The examiner stated that it 
was more likely than not that the veteran's addiction to such 
began well before he entered the military and the military 
did not aggravate the addiction.  

The examiner opined that it was highly unlikely that the 
veteran would be suffering from lead poisoning from a very 
short time exposure to possible lead paints, which was a 
period of no more than six months in 1973.  There was no 
specific test that would document the presence of lead some 
30 years after the exposure.  The examiner stated that there 
were certainly no clinical findings that would indicate lead 
poisoning and thus, there was no finding of residuals of lead 
exposure.  It was also observed that the veteran had a normal 
spirometry and as such, there was no diagnosis of restrictive 
or obstructive lung disease.  Regarding the onset of the 
veteran's addiction to cigarettes, the examiner noted the 
Tobacco Questionnaire contained in the claims file and 
observed that the veteran started smoking at age 16, prior to 
military service.  The examiner noted that there was no 
documentation of the veteran smoking in service, but if his 
statements were truthful, the examiner stated that the 
veteran's addiction to nicotine also began in the years 
before he entered the service.

Regarding the veteran's muscle cramps in his hands and feet, 
the examiner stated that such could not be attributed to lead 
poisoning, but it was certainly within the realm of 
possibility that it could be related to the veteran's 
prolonged and excessive cigarette smoking as it was well 
known that smoking increases the risk of peripheral artery 
disease as well as coronary artery disease.  

The February 2004 VA physical examination shows that the 
examiner reviewed the claims file, to include that above-
discussed VA examinations and the veteran's contentions that 
his claimed disabilities were a result of lead poisoning or 
nicotine addiction.  At the time of the February 2004 VA 
examination, the veteran complained of his hands cramping 
when holding the steering wheel of his truck or when he is 
changing gears.  His feet cramped sometimes when he pushed 
hard on the clutch or sometimes on the accelerator.  The 
veteran stated that he rarely experienced hand and foot 
cramping except while driving his truck.  

Upon physical examination, it was observed that the veteran's 
lungs were clear to auscultation.  The veteran denied 
productive cough or significant shortness of breath.  
Regarding the veteran's extremities, pedal pulses, including 
dorsalis pedis pulse and posterior tibial pulse, were normal.  
Femoral and carotid pulses were normal.  The veteran's 
neurologic examination was entirely normal, including 
reflexes and sensory examination as well as vibratory, 
position sensation, pinprick, and light touch sensations.  
Romberg tests were negative.  

The examiner noted that a whole blood evaluation for lead was 
requested.  The examiner diagnosed no current clinical 
residuals of remote lead exposure history; no clinical 
evidence or previous pulmonary function studies to indicate 
significant pulmonary disease; and tobacco abuse, which began 
well before the veteran entered military service.  The 
examiner opined that it was highly unlikely that the veteran 
would be suffering from lead poisoning from short time 
exposure to possible lead paints, which was a period of less 
than six months in the year 1973.  Regarding any pulmonary 
condition, the examiner indicated that there was no 
documentary evidence of significant pulmonary disease, and, 
if the symptom of chronic non-productive cough was present, 
it was most likely secondary to continuous smoking of two 
packs of cigarettes daily.  

The February 2004 VA mental examination reveals that the 
examiner reviewed the veteran's military service, to include 
his contention of being exposed to lead paint.  The examiner 
noted that lead could cause serious headaches and muscle 
problems, and, in several cases, psychotic manifestations.  
It was observed that the veteran's health appeared to be 
fairly good.  He reported very heavy smoking, up to two packs 
a day.  The examiner commented that chronic smoking and lead 
intoxication may lead to headaches, and, if the veteran 
indeed had lead intoxication, it would explain the muscle 
spasms and general muscular problems.  It was also noted that 
heavy smoking can cause bronchial problems, headaches, and 
various other side effects.  

Regarding nicotine dependence,  the examiner opined that the 
service did not have any causative affect in heavy smoking.  
Pertinent to lead poisoning, the examiner was unable to state 
whether the veteran did or did not have lead intoxication, 
but if he had, the muscle spasms and headaches usually 
followed intoxication.  The veteran had a normal mental 
status examination.  

III.  Applicable Law

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Service connection is also warranted where the evidence shows 
that a disability is proximately due or the result of an 
already service-connected disability.  See 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Congress has prohibited the grant of service connection for 
disability on the basis that such disability resulted from 
disease attributable to the use of tobacco products during 
the veteran's active service for claims filed after June 9, 
1998.  38 U.S.C.A. § 1103 (West 2002).  Therefore, as a 
matter of law, any claims received by VA after June 9, 1998, 
are subject to this restriction.  The Board observes that the 
veteran filed his claim for service connection for chronic 
headaches, a disorder characterized by cramps in the arms and 
legs, and bronchopulmonary disease in June 1996 and, in 
February 1997, the veteran specifically alleged entitlement 
to service connection secondary to smoking while in the 
military.  As his claim was filed prior to June 9, 1998, the 
veteran is not precluded from establishing service connection 
on the basis that such disabilities resulted from disease 
attributable to the use of tobacco products during his active 
service.  

For claims filed prior to June 9, 1998, service connection 
may be granted for a disability if injury or disease resulted 
from tobacco use while in active military service.  See 
VAOPGCPREC 2-93; 58 Fed. Reg. 42756 (1993).  In VAOPGCPREC 2-
93, the VA General Counsel held that: (1) a determination of 
whether nicotine dependence could be considered a disease or 
injury for disability compensation was an adjudicative matter 
to be made based on accepted medical principles; and (2) 
service connection could be established for a disability or 
death if the evidence established that the underlying disease 
or injury was caused by tobacco use during service.

In VAOPGCPREC 19-97; 62 Fed. Reg. 37954 (1997), the VA 
General Counsel indicated that two medical questions arise in 
cases where secondary service connection for a tobacco-
related disability is sought: (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) was 
the nicotine dependence which arose during service considered 
the proximate cause of disability occurring after service.  
With regard to the first question, the determination of 
whether the veteran is dependent upon nicotine is a medical 
issue.  If it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, it must then be 
determined whether the post-service usage of tobacco products 
was the proximate cause of the disability upon which occurred 
after service.  A supervening cause of the disability or 
death would sever the causal connection to the onset of 
nicotine dependence in service.

In summary, for claims alleging secondary service connection 
for a current disease on the basis of nicotine dependence 
acquired in service, the claimant must provide medical 
evidence of a current disability, medical evidence that 
nicotine dependence arose in service, and medical evidence of 
a relationship between the current disability and the 
nicotine dependence.  VAOPGCPREC 19-97 also states that while 
38 C.F.R. § 3.310 provides for "secondary service 
connection," if a claimant could establish that a disease or 
injury resulting in disability was a direct result of tobacco 
use during service (e.g., damage done to a veteran's lungs by 
in-service smoking gave rise to, for example lung cancer) 
that service connection may be established without reference 
to section 3.310(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

IV.  Service Connection Claims

The Board will initially address the question of whether 
nicotine dependence was incurred in or aggravated by the 
veteran's military service.  There is a diagnosis of tobacco 
abuse of record and the veteran has stated that he currently 
smokes two packs of cigarettes a day and found it impossible 
to cut down.  However, there is no competent medical opinion 
linking such nicotine dependence to his military service.  In 
fact, the January 2003 VA examiner opined that it was more 
likely than not that the veteran's addiction to tobacco began 
well before he entered the military ad the military did not 
aggravate the addiction.  Also, in February 2004, the same VA 
examiner diagnosed tobacco abuse and indicated that such 
began well before the veteran entered military service.  The 
February 2004 VA mental examiner opined that the service did 
not have any causative affect in the veteran's heavy smoking.  
As such, the evidence of a nexus between active duty service 
and the veteran's nicotine dependence is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
veteran is not entitled service connection for his claimed 
disabilities on the basis of nicotine dependence incurred or 
aggravated by his military service. 

Although the veteran had an August 1996 diagnosis of 
tendonitis in the hands, fingers, feet, and toes due to an 
early arthritic change, he is not entitled to presumptive 
service connection for such disorder because there is no 
evidence that his arthritis manifested to a degree of 10 
percent within one year of his discharge from service.  
Specifically, the veteran was discharged from active duty in 
October 1973 and the medical evidence of record indicates the 
first diagnosis of arthritis was at the August 1996 VA 
examination, over 20 years after his discharge.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

While the foregoing evidence demonstrates consistent 
diagnoses of headaches and muscle cramps, the Board observes 
that there is conflicting evidence regarding whether the 
veteran has a current diagnosis pertaining to a lung 
disorder.  Specifically, in August 1996, the veteran was 
diagnosed with early moderate chronic bronchopulmonary 
disease, and, in October 2001, he was diagnosed with chronic 
bronchitis.  However, most recently, in January 2003, no 
current lung disease was found, and, in February 2004, there 
was no clinical evidence, or previous pulmonary function 
studies, to indicate significant pulmonary disease.  The 
Board observes that in the absence of competent medical 
evidence of a present disability, there is no basis on which 
to establish service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  However, to be complete, the 
Board will assume arguendo that the veteran has a current 
lung disorder, to include a non-productive cough.  

Also, as indicated previously, the Board observes that the 
veteran clearly has current diagnoses of headaches, muscle 
cramps, and tendonitis.  However, there is no competent 
medical opinion linking such claimed disabilities to his 
military service, to include as due to lead exposure or 
poisoning.  The veteran's service medical records are 
negative for any indication that such disabilities had their 
onset during active duty, and, VA examiners consistently 
dissociated the veteran's headaches, cramps, and any lung 
disorder from his military service.  Also, post-service 
medical evidence reflects that there was no evidence to 
indicate lead poisoning in the veteran and the January 2003 
and February 2004 VA examiner opined that it was highly 
unlikely that the veteran would be suffering from lead 
poisoning from a very short time exposure to possible lead 
paints.  The medical evidence also shows no clinical evidence 
of residuals of remote lead exposure history.  As such, the 
evidence of a nexus between active duty service, to include 
lead exposure or poisoning, and the veteran's claimed 
disabilities is limited to the veteran's own statements.  
This is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, the record contains no competent 
medical opinion that the veteran has a current disability of 
chronic headaches, a disorder characterized by cramps in the 
arms and legs, or bronchopulmonary disease that is related to 
a disease or injury incurred during his active military 
service.  Absent competent evidence of a causal nexus between 
current claimed disabilities and service, the veteran is not 
entitled to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for chronic headaches, a disorder 
characterized by cramps in the arms and legs, and 
bronchopulmonary disease.  As such, that doctrine is not 
applicable in the instant appeal and his claims must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for chronic headaches is denied.

Service connection for a disorder characterized by cramps in 
the arms and legs is denied.

Service connection for bronchopulmonary disease is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



